Mr. Justice Thompson, specially concurring: I agree with the conclusion reached by the court and with all that is said in the opinion except the holding of the instruction defining “malice aforethought” bad on the ground that it ignores the defense of self-defense. If the killing is done with malice aforethought, as stated in this instruction, it is not done in self-defense. The law laid down in this instruction is sound, and it was not necessary to make any reference to the special defense set up to excuse the killing. The principle of self-defense was fully defined in other instructions given and the condemned instruction harmonizes with them. We have repeatedly said that it is not necessary for each instruction to contain all the law applicable to the case, and I think that rule ought to be applied here.